 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     DEVIN A. WHITTIER,                     )
 8                                          )                 No. C17-0751RSL
                           Plaintiff,       )
 9              v.                          )                 ORDER GRANTING PLAINTIFF’S
                                            )                 MOTION TO COMPEL
10   SEATTLE TUNNEL PARTNERS, et al.,       )
                                            )
11                         Defendants.      )
     _______________________________________)
12
13
            This matter comes before the Court on plaintiff’s “Motion to Compel Discovery
14
     Responses from HNTB.” Dkt. # 66. Written discovery requests were served on June 14, 2018.
15
     No answers or responses were made. Communication with counsel proved ineffective, and
16
     plaintiff filed this motion to compel. On October 3, 2018, two days after its response to the
17
     motion was due, defendant HNTB Corporation filed a declaration of counsel stating that it had,
18
     on that date, provided “initial” and “incomplete” objections, answers, and responses to the
19
     discovery requests.
20
            HNTB has wholly failed to satisfy its discovery obligations under the Federal Rules of
21
     Civil Procedure and has made no effort to justify that failure. Plaintiff’s motion to compel is
22
     therefore GRANTED. Defendant HNTB shall, within seven days of the date of this Order,
23
     provide full and complete responses to the four interrogatories and eight requests for production
24
25
26
     ORDER GRANTING PLAINTIFF’S
     MOTION TO COMPEL
 1   at issue. All objections other than attorney-client privilege and work product doctrine have been
 2   waived. If any documents are withheld on privilege grounds, a privilege log sufficient to allow
 3   plaintiff and the Court to evaluate the claim of privilege must be provided within the time
 4   allowed. At a minimum, the privilege log must identify the nature of the document, its date, the
 5   parties thereto (and their connection to the parties and this litigation, if not apparent), the
 6   privilege that justifies the failure to disclose, and any other information necessary to show that
 7   the privilege applies. If plaintiff intends to seek an award of expenses incurred because of the
 8   delay in responding, he may file an appropriate motion.
 9
10          Dated this 11th day of October, 2018.
11                                               A
                                                 Robert S. Lasnik
12                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER GRANTING PLAINTIFF’S
     MOTION TO COMPEL                                  -2-
